Citation Nr: 1003710	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease with associated radiculopathy, currently evaluated as 
20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Board finds that additional development is necessary with 
regard to the Veteran's claim for entitlement to an increased 
evaluation for a lumbar spine disability.  VA's duty to 
assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  VA's duty to assist also includes 
providing a new medical examination when a veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of 
the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991) (observing that where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that 
the Board should have ordered a contemporaneous examination 
of veteran because a 23-month old exam was too remote in time 
to adequately support the decision in an appeal for an 
increased rating); see also 38 C.F.R. § 3.326(a) (2009).

Although a VA examination was provided in March 2006 which 
addressed the severity of the Veteran's lumbar spine 
disability, the clinical findings of that examination report 
are now almost 4 years old.  In addition, the most recent VA 
treatment records in the claims file are from January 2007 
and do not provide sufficient detail to determine the 
severity of the Veteran's lumbar spine disability under the 
applicable rating criteria.  Moreover, in his February 2007 
substantive appeal, the Veteran indicated that his lumbar 
spine disability was occasionally worse than it was on the 
date of the March 2006 VA examination, noting that, although 
he was able to exceed 30 degrees of forward flexion on the 
date of the examination, some days he was not able to do so.  
To adjudicate the severity of the Veteran's lumbar spine 
disability without more current clinical findings would be in 
error.  Accordingly, as there are no current treatment 
records in the claims file and the findings from the March 
2006 VA examination may not reflect the current state of the 
Veteran's lumbar spine disability, a new examination is 
warranted to determine the current extent and severity of the 
Veteran's service-connected lumbar spine disability.  38 
C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information).

With regard to the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU), in a 
December 2009 Informal Hearing Presentation, the Veteran's 
representative alleged that the Veteran was unemployed and 
that he had been unemployed for "some time due to his 
service connected disabilities."  Thus, the issue of 
entitlement to TDIU has been raised.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a 
veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans 
Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  As the RO has not yet considered 
whether the Veteran is entitled to TDIU, the issue must be 
remanded to the RO for consideration.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO must also provide 
the Veteran with a letter satisfying the 
duty to notify provisions with respect to 
his claim of entitlement to TDIU.

2.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a lumbar spine disability 
since January 2007.  The RO must then 
obtain copies of the related medical 
records that are not already in the claims 
file, to include all available VA 
treatment records since January 2007.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

3.  The RO must afford the Veteran a VA 
examination to determine the current 
severity of his service-connected lumbar 
spine disability.  The claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further studies deemed 
relevant by the examiner must also be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, 
and clinical findings, in detail.  As to 
all information requested below, a 
complete rationale for all opinions must 
be provided.  If the requested opinion 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the Veteran's lumbar 
spine, in degrees, noting by comparison 
the normal range of motion of the lumbar 
spine.  The examiner must also state 
whether there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
lumbar spine disability, expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar spine 
could significantly limit functional 
ability during flare-ups or during periods 
of repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the Veteran's 
service-connected lumbar spine disability.  
If necessary to evaluate the complaints, 
nerve conduction studies and/or 
electromyography studies must be 
conducted.  The examiner must also state 
whether the Veteran has intervertebral 
disc syndrome; if so, the examiner must 
state whether the Veteran experiences 
incapacitating episodes, as defined by 38 
C.F.R. § 4.71, and the frequency and total 
duration of such episodes over the course 
of the past 12 months.

Finally, the examiner must provide an 
opinion as to whether the Veteran's 
subjective reports of his symptoms are 
consistent with the objective clinical 
findings and must describe functional 
limitations resulting from the Veteran's 
lumbar spine disability.

4.  The RO must provide the Veteran with 
an examination to determine the effects of 
his service-connected lumbar spine 
disability on his ability to maintain 
employment consistent with his education 
and occupational experience.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner must elicit from the Veteran 
and record for clinical purposes a full 
work and educational history.  Based on a 
review of the case and the claims file, 
the examiner must provide an opinion as to 
whether the Veteran's service-connected 
lumbar spine disability alone precludes 
him from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  All opinions 
provided must include an explanation of 
the bases for the opinion.  If the 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

5.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled VA examination, and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for either of 
the scheduled examinations, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

6.  The RO must then readjudicate the 
issue of entitlement to an increased 
evaluation for a lumbar spine disability 
and must adjudicate the issue of whether 
TDIU is warranted.  If any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

